PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/664,239
Filing Date: 25 Oct 2019
Appellant(s): Wyeth, LLC



__________________
Maneesh Gulati
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/26/2022.

Every ground of rejection set forth in the Office action dated 3/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In summarizing the claimed invention Appellant submits that “the claimed pharmaceutical composition is not merely a trivial combination of known elements” and seeks to support this contention by further submitting that the composition “exhibits particularly surprising and unexpected efficacy in treating opioid induced constipation.”  Brief at page 5.
Contrary to Appellant’s suggestion, the claims are directed to an open-ended composition that indicates a solid dosage formulation of methylnaltrexone, or a pharmaceutically acceptable salt thereof, along with a well-known pharmaceutical excipient, namely sodium dodecyl sulfate, and two other generically claimed functional excipients.  Being open-ended claims that do not exclude any other ingredients, do not indicate the amount of any ingredient, much less even fail to indicate any alleged benefit of the combination clearly belies any suggestion that the claimed combination is not an untrivial combination.  Just to be clear, the Examiner has not used trivialness as a measure of obviousness.  The claims are obvious as written in view of the prior art.
Moving on, from the penultimate paragraph of page 7 to the top of page 11, Appellant has simply cut and pasted is reply filed 2/26/2021 (“reply”), in response to the Non-Final office action mailed 10/29/2020.  The remainder of page 11 and 12 of Appellant’s brief address the Examiner’s response to Appellant’s reply, which in short was that Appellant has argued against the references individually and cannot show nonobviousness by attacking the references individually where the rejections are based on a combination of references.  In particular, Appellant alleges that the Examiner’s response in this regard was not substantive enough and there is no expectation of success in the combination of references.  See Brief at pages 11-12.  
Taking the second point first, “obviousness does not require absolute predictability.”  MPEP 2143.02.  Here, preparing a solid dosage of an active ingredient with a preferred excipient along with a couple of generic excipients is predictable.  The claims do not require a determination of any predictability in any feature such as bioavailability, stability, compression ability, disintegration ability, etc., much less treating opioid induced constipation.  Accordingly, one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention in view of the cited references.  
Turning to the first point, Appellant in its reply and its brief criticizes each of the prior art references for either teaching too much or being directed to another active ingredient, albeit a similar one.  In particular, Appellant denigrated Smolenskaya as generally disclosing a laundry list of ingredients, Oshlack for being directed to naltrexone, and Shah for “disclos[ing] vast genera of innumerable possible agents and combinations.”  Brief at page 9.  Appellant argues as much even though the scope of the instant claims would also encompass a similarly broad scope of combinations and more importantly even though the prior art references disclose as preferred embodiments each and every particular indicated ingredients of the claim. 
The only weighty argument, if it can be called that, in Appellant’s response, is that naltrexone is a tertiary amine while methylnaltrexone is a quaternary amine with a positive charge.  See Brief at page 9.  However, Appellant’s remarks in this regard are purely attorney argument not backed by any evidence whatsoever; simply bald assertions that naltrexone and methylnaltrexone would display vastly different properties.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ROBERT S CABRAL/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
Conferees:
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618 
                                                                                                                                                                                                       /FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.